Notice of Allowability
This office communication is in response to an RCE filed on 09/22/2020. Claims are 1, 3 -8, 10-16 are allowed. Claims 2, 9 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 10-11, filed  09/22/2020 and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Examiner note: 
With regards to claim interpretation, the Applicant stated in the remarks “Claims 8-14 and 16 are indicated as possibly being subjected to interpretation under 35 U.S.C. § 112(f). This rejection is respectfully traversed” – See Page 10.  The examiner would like to state that the claim interpretation is not a rejection. 
Applicant also stated in the Remarks that these claims 8, 16 do not involve interpretation under 112 (f).  The Applicant relied on his argument is that the elements of (Diff generator and Diff Applier) include sufficient structure to perform the functions. 
The examiner respectfully disagrees.   Claims 8, 16 meet the three prong test which will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181):
Below are the three prong test analysis: 
The claim limitation for claims 8,16  uses a term “Diff generator” and “Diff applier” used as a substitute for “means” that is a generic placeholders (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function .
 The generic placeholders  (Diff generator and Diff applier)  are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; - For example : a Diff generator configured to generate Diff information and a Diff applier configured to generate the signaling instance.

The generic placeholders (Diff generator and Diff applier) are not modified by sufficient structure, for performing the claimed function.
The claims as shown above meet the three prong test. Therefore, the claim interpretation is maintained.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney Esther Chong– Reg. 40,953.

The application is amended as follows:

Currently Amended) A method for transmitting a broadcast signal including a broadcast service, the method comprising:
generating Diff information based on a template and a signaling instance,
wherein the template is pre-shared information for the signaling instance between a transmission system and a reception system,
the Diff information representing a difference between the template and the signaling instance, the Diff information including an element or attribute value for updating the pre-shared information,
one or more components are transmitted by using a ROUTE (Real-Time Object Delivery over Unidirectional Transport) protocol; and
transmitting the broadcast signal including the one or more components, service list information and the Diff information,
wherein the service list information includes:
first URL (Uniform Resource Locator) signaling information indicating a URL for acquiring a first ESG (Electronic Service Guide) or a first service layer signaling file for all broadcast services when the first ESG or the first service layer signaling file is available via a broadband,
capability information indicating capability required for processing of a specific broadcast service,
broadcast signaling location information including address information required for acquiring service layer signaling information for the specific broadcast service, and


2. (Canceled) 

3. (Currently Amended) The method of claim 1, wherein the one or more components are transmitted by using a MMT (MPEG Media Transport) protocol.    

4. (Previously Presented) The method of claim 3, wherein the first URL signaling information, the capability information, the broadcast signaling location information, and the second URL signaling information are included selectively in the service list information.

5. (Previously Presented) The method of claim 1, wherein the service list information includes service ID information of 16-bit integer format for identifying the broadcast service, and 
the service layer signaling information includes the service ID information and global service ID information of URI (Uniform Resource Identifier) format for identifying the broadcast service.  

6. (Previously Presented) The method of claim 5, wherein the global service ID is used for linking a service of ESG and the broadcast service of the service list information.

7. (Previously Presented) The method of claim 1, 

the template is pre-shared through HTTP(S) over broadband.

8. (Currently Amended) An apparatus for transmitting a broadcast signal, the apparatus comprising:
a Diff generator configured to generate Diff information based on a template and a signaling instance,
wherein the template is pre-shared information for the signaling instance between a transmission system and a reception system,
the Diff information representing a difference between the template and the signaling instance, the Diff information including an element or attribute value for updating the pre-shared information,
one or more components are transmitted by using a ROUTE (Real-Time Object Delivery over Unidirectional Transport) protocol; and
a transmitter configured to transmit the broadcast signal including the one or more components, service list information and the Diff information,
wherein the service list information includes:
first URL (Uniform Resource Locator) signaling information indicating a URL for acquiring a first ESG (Electronic Service Guide) or a first service layer signaling file for all 
capability information indicating capability required for processing of a specific broadcast service,
broadcast signaling location information including address information required for acquiring service layer signaling information for the specific broadcast service, and
second URL signaling information indicating a URL for acquiring a second ESG or a second service layer signaling file for the specific broadcast service when the second ESG or the second service layer signaling file is available via [[a]]  the broadband.

9. (Canceled) 

10. (Currently Amended) The apparatus of claim 8, wherein the one or more components are transmitted by using a MMT (MPEG Media Transport) protocol.    

11. (Previously Presented) The apparatus of claim 10, wherein the first URL signaling information, the capability information, the broadcast signaling location information, and the second URL signaling information are included selectively in the service list information.

12. (Previously Presented) The apparatus of claim 8, wherein the service list information includes service ID information of 16-bit integer format for identifying the broadcast service, and 


13. (Previously Presented) The apparatus of claim 12, wherein the global service ID is used for linking a service of ESG and the broadcast service of the service list information.

14. (Previously Presented) The apparatus of claim 8, 
wherein the Diff information is included in a metadata envelope, the metadata envelop including a URI (Uniform Resource Identifier) for the signaling instance and version information for the signaling instance, the URI for the signaling instance and the version information identifies the signaling instance and the template, and
the template is pre-shared through HTTP(S) over broadband.

15. (Currently Amended) A method for receiving a broadcast signal, the method comprising:
receiving the broadcast signal including one or more components, service list information and Diff information,
the Diff information representing a difference between a template and a signaling instance, 
wherein the template is pre-shared information for the signaling instance between a transmission system and a reception system, the Diff information including an element or attribute value for updating the pre-shared information,
the one or more components are transmitted by using a ROUTE (Real-Time Object Delivery over Unidirectional Transport) protocol, 
wherein the service list information includes:
first URL (Uniform Resource Locator) signaling information indicating a URL for acquiring a first ESG (Electronic Service Guide) or a first service layer signaling file for all broadcast services when the first ESG or the first service layer signaling file is available via a broadband,
capability information indicating capability required for processing of a specific broadcast service,
broadcast signaling location information including address information required for acquiring service layer signaling information for the specific broadcast service, and
second URL signaling information indicating a URL for acquiring a second ESG or a second service layer signaling file for the specific broadcast service when the second ESG or the second service layer signaling file is available via [[a]]  the broadband; and
recovering the signaling instance by applying the Diff information on the template.

16. (Currently Amended) An apparatus for receiving a broadcast signal, the apparatus comprising:
a receiver configured to receive the broadcast signal including one or more components, service list information and Diff information,
the Diff information representing a difference between a template and a signaling instance, 

the one or more components are transmitted by using a ROUTE (Real-Time Object Delivery over Unidirectional Transport) protocol,
wherein the service list information includes:
first URL (Uniform Resource Locator) signaling information indicating a URL for acquiring a first ESG (Electronic Service Guide) or a first service layer signaling file for all broadcast services when the first ESG or the first service layer signaling file is available via a broadband,
capability information indicating capability required for processing of a specific broadcast service,
broadcast signaling location information including address information required for acquiring service layer signaling information for the specific broadcast service, and
second URL signaling information indicating a URL for acquiring a second ESG or a second service layer signaling file for the specific broadcast service when the second ESG or the second service layer signaling file is available via [[a]] the broadband; and
a Diff applier configured to generate the signaling instance by applying the Diff information on the template.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445